Citation Nr: 1829479	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  15-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation for aid and attendance for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to November 1944.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran passed away in November 2012.  His stepson is now the Appellant.

The Appellant separately filed a claim in March 2013 for dependency and indemnity compensation and a death pension.  The claim was denied in August 2013 and the Appellant explicitly stated in a September 2013 statement that he agrees with the denial.  Therefore, the issue is not on appeal.


REMAND

The Veteran filed a claim for aid and attendance benefits, which was adjudicated in October 2012.  The RO denied the claim because the Veteran was not so helpless as to be permanently bedridden or in need of regular aid and attendance.  The Veteran died in November 2012.  In September 2013, the Appellant, who is the Veteran's stepson, submitted a statement to VA noting his disagreement with the October 2012 rating decision.  

In a December 2014 Statement of the Case, the RO denied the appeal because the Appellant did not file a timely Notice of Disagreement.  The RO then stated that even if the Appellant had filed within the statutory time limits, it did not consider the Appellant a valid substitute.  The RO cited the Appellant's failure to submit any last expenses he paid for the Veteran.  Additionally, the RO stated that accrued benefits based on relationship can only be paid to the Veteran's children under the age of 18, between the ages of 18 and 23 in school, or when the child is deemed helpless due to a mental or physical disability before the age of 18.  See 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).  As the Appellant did not meet any of these factors, the Appellant was not a valid substitute.  

Initially, the Board determines that the Appellant filed a timely Notice of Disagreement.  An Appellant has 1 year since receiving the mailing of notice of a decision to file a Notice of Disagreement.  38 U.S.C. § 7105; 38 C.F.R. § 20.300.  A standardized Notice of Disagreement form was not required until March 24, 2015.  See 38 C.F.R. § 20.201.  In a September 2013 statement, the Appellant clearly articulated his disagreement with the decision to deny the Veteran aid and attendance benefits.  Therefore, the Board finds that the Appellant submitted a timely Notice of Disagreement.  

Additionally, the Board finds that the Appellant has offered evidence indicating that he paid for at least some of the last expenses of the Veteran.  Specifically, in a January 2013 letter, the Appellant stated that the cost for a rehabilitation facility was in excess of the Veteran's income.  The Appellant stated that in addition to assisting with the cost of the rehabilitation facility, he also assisted with the purchase of additional necessary medical items.  In January 2013, the Appellant submitted a letter from the rehabilitation facility confirming the receipt of money.  

Upon remand, the Appellant will be provided an opportunity to provide additional documentation confirming that he paid at least in part for the Veteran's last expenses.  After the additional documentation is received, the RO will be asked to provide another determination as to whether the Appellant is a valid substitute.  If he is found to be a valid substitute, the RO will then be asked to readjudicate the accrued benefits claim for special monthly compensation for aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Appellant submit documents demonstrating that he paid at least in part for the Veteran's last expenses.  

2.  After receiving the requested information from the Appellant or after waiting a reasonable time period for the Appellant to submit the information, the RO should make a determination as to whether the Appellant is a valid substitute.

3.  Finally, if the Appellant is determined to be a valid substitute, the RO should readjudicate the claim for entitlement to special monthly compensation for aid and attendance for accrued benefits purposes.




		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


